Bleckley, Justice.
1. Irrespective of the counter-showing made by the state, the prisoner’s showing for a continuance was insufficient. It did not state that the application was not made for delay, and that statement was requisite to complete it. Code, §3522. Yery likely the omission was intentional, for the counter-showing is strongly suggestive that the application was for delay only.
2. The witnesses for the defendant made no impression whatever on the state’s case. They did not touch it. At the time of his arrest, and for some days previously, the defendant carried his pistol openly and fully exposed to view. But the state proved that he adopted another mode of carrying it after his arrest. Being a prisoner did not not give him the right to conceal his arms about his person. There was no conflict in the evidence.
Judgment affirmed.